Citation Nr: 0903458	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-24 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. What rating is warranted for a lumbosacral strain since 
August 7, 2003?

2. What rating is warranted for tinea versicolor since August 
7, 2003?


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1989. He subsequently was a member of the reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which increased the rating for the 
veteran's service-connected lumbosacral strain from 20 
percent to 40 percent; and continued the 10 percent rating 
for tinea versicolor. 

In April 2006, the Board remanded the veteran's claim for 
additional development.

In September 2007, the Board denied the veteran's appeal, and 
he appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court). In December 2007, the 
veteran, through his attorney, and the Secretary of Veterans 
Affairs, submitted a Joint Motion for Remand (Motion). In an 
Order also dated in December 2007, the Court granted the 
Motion, vacated the December 2007 Board decision, and 
remanded the case to the Board for further appellate review 
consistent with the Motion.

Subsequently in a decision dated in March 2008, the Board 
again denied the veteran's appeal, and he appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court). In December 2008, the veteran, through his 
attorney, and the Secretary of Veterans Affairs, submitted a 
Joint Motion for Remand. In an Order also dated in December 
2008, the Court granted the Motion, vacated the March 2008 
Board decision, and remanded the case to the Board for 
further appellate review consistent with the Motion.

The Board received additional medical evidence from the 
veteran in January 2009 with waiver of consideration by the 
RO.  


FINDINGS OF FACT

1. Since August 7, 2003, the veteran's lumbosacral strain has 
not been manifested by unfavorable ankylosis of the lumbar 
spine, unfavorable ankylosis of the entire thoracolumbar 
spine, or objective evidence of compensable adverse 
neurological symptomatology.

2. Since August 7, 2003, the veteran's tinea versicolor has 
not been manifested by involvement of over 20 to 40 percent 
of the entire body, or involvement of 20 to 40 percent of 
exposed areas, nor has systemic therapy such as 
corticosteroids or other immunosuppressive drugs been 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period.


CONCLUSIONS OF LAW

1. Since August 7, 2003, the veteran has not met the criteria 
for an evaluation in excess of 40 percent for a lumbosacral 
strain. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Codes 5237, 5243 (2008).

2. Since August 7, 2003, the veteran has not met the criteria 
for an evaluation in excess of 10 percent for tinea 
versicolor. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, Diagnostic Codes 7806, 
7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The December 2008 Court Order found the Board's decision  
failed to provide an adequate statement of reasons and bases 
for concluding that the agency had complied with the 
notification obligation under 38 U.S.C.A. § 5103(a).  It was 
noted that the Board had concluded that the agency had 
complied with this obligation based on August 2003 
correspondence and the May 2006 statement of the case.  
Specifically, the Board in March 2008 stated that it was:

aware of the Court's recent decision in 
Vazquez- Flores v. Peake, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008). 
Nonetheless, VA informed the veteran of 
the need to submit all pertinent evidence 
in his possession and, in May 2006 
correspondence, the June 2007 
supplemental statement of the case, and 
the prior Board decision of September 
2007 provided adequate notice of the 
rating criteria for an increased rating, 
as well as how disability ratings and 
effective dates are assigned. While the 
veteran may not have received full notice 
prior to the initial decision, after 
notice was provided, he was afforded a 
meaningful opportunity to participate in 
the adjudication of the claims, and the 
claims were readjudicated. The veteran 
was provided the opportunity to present 
pertinent evidence and testimony. In sum, 
there is no evidence of any VA error in 
notifying or assisting the appellant that 
reasonably affects the fairness of this 
adjudication. 

The Board's analysis relied on August 2003 and May 2006 
correspondence which predated the Vasquez-Flores decision.   
The December 2008 joint motion found that the Board's 
analysis failed to state whether the August 2003 and May 2006 
letters complied with the holding in Vasquez-Flores and, if 
not, whether appellant was prejudiced by any presumed error.  
Thus, the Motion found that the Board did not conduct a 
thorough analysis of the issues raised by the facts of the 
case, including whether there was any timing or content 
related error and whether any prejudice from such error was 
cured.  In compliance with the December 2008 Court Order the 
Board issues this decision.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met. There is no 
issue as to providing an appropriate application form or 
completeness of the application.  In letters of August 2003 
and May 2006, VA notified the veteran of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain. The May 2006 letter explained how disability ratings 
and effective dates are assigned in the event service 
connection is granted.  The May 2004 statement of the case 
provided specific notice how the veteran's disorders were 
rated.

The veteran's appeal was initially certified to the Board 
prior to the decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Nonetheless, the May 2006 letter included 
all pertinent notice related to an increased rating claim, 
save addressing the rating criteria specifically applicable 
to the veteran's lumbosacral strain and tinea versicolor.  
The Board finds this latter error was cured in as much as the 
rating decision, a copy of which has been issued to the 
appellant, and the May 2004 Statement of the Case addressed 
the rating criteria applicable to these claims. Thus, the 
Board finds the August 2003 and May 2006 letters, when 
combined with the May 2004 statement of the case to comply 
with the VCAA notice requirements for both the increased 
rating claims.  The claims were readjudicated on a de novo 
basis in the June 2007 supplemental statement of the case, 
which cured any timing-of-notice error.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
timing defect).

Thus, while he may not have received full notice prior to the 
initial decisions, after notice was provided, he was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims. The veteran was provided the opportunity to 
present pertinent evidence. See Washington v. Nicholson, 21 
Vet. App. 191 (2007).  In sum, there is no evidence of any VA 
error in notifying or assisting him that reasonably affects 
the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail. Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be 
reviewed in relation to their history. 38 C.F.R. § 4.1. Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability, 38 C.F.R. § 4.2; resolving any 
reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath, 1 Vet. 
App. at 594. Where an increase in the level of a service- 
connected disability is at issue, however, the primary 
concern is the present level of disability. Francisco v. 
Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet.App. 505 (2007). The analysis in this decision is 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. Hart.

Lumbosacral Strain

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

A December 2003 rating decision increased the evaluation for 
the veteran's lumbosacral strain to 40 percent, effective 
August 7, 2003, the date his claim was received. Prior to 
September 26, 2003, the veteran was entitled to a rating in 
excess of 40 percent for limitation of motion of the lumbar 
spine if his lumbar spine manifested unfavorable ankylosis of 
the lumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

The pertinent evidence of record includes a September 2003 VA 
examination report, U.S. Navy Reserve medical records, and VA 
treatment reports for the period under review.  
Significantly, no medical record pertaining to this period 
reveals evidence of unfavorable lumbar ankylosis. Indeed, the 
September 2003 VA examination revealed motion in each plane 
of lumbar movement. Hence, entitlement to a higher rating for 
the period from August 7, 2003 to September 25, 2003 is 
denied.

Effective September 26, 2003, VA revised the criteria for 
evaluating spine limitation of motion. Under the new rating 
criteria for evaluating diseases of the spine, the veteran is 
entitled to a 50 percent rating for his disorder if it is 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine. 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).

For VA compensation purposes in this case unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. Id., Note (5).

The pertinent evidence of record includes an October 2006 VA 
examination report; U.S. Navy Reserve medical records and VA 
treatment reports for the period under review. At no time has 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine ever been presented. Indeed, the October 2006 VA 
examination revealed motion in each plane of lumbar movement. 
Therefore, entitlement to a higher rating since September 26, 
2003 is denied.

The Board's review of the probative medical evidence of 
record for the period beginning on August 7, 2003, reveals no 
basis on which to allow a rating higher than 40 percent for a 
lumbosacral strain for any period since that date. Further, 
the April 2006 Board remand instructed the RO to have the 
veteran examined to discern whether any neurological 
impairment was present. Under 38 C.F.R. § 4.71a, a separate 
compensable evaluation for neurological impairment of a back 
disorder may be awarded. In this case, the October 2006 VA 
examiner, who reviewed the claims file and examined the 
veteran, gave a diagnostic impression of no significant 
neurological findings on examination. In light of the fact 
the evidence preponderates against a compensable level of 
adverse neurological impairment, a separate rating is 
unwarranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520, 
8620, 8720 (2008).

In reaching this decision the Board considered the DeLuca 
decision. As the veteran is already rated at the maximum 
disability rating for a limitation of lumbar motion, further 
consideration of any functional impairment due to pain is not 
indicated. See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).



Tinea Versicolor

In order to receive a 30 percent rating the evidence must 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas are affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during a twelve month period. 38 C.F.R. § 4.118, 
Diagnostic Code 7806. The pertinent evidence of record 
includes VA examination reports dated in September 2003 and 
October 2006 as well as U.S. Navy Reserve medical records and 
VA treatment records for the period under review. These 
records do not show evidence that the veteran's tinea 
versicolor involves a skin area which meets these criteria.  
Indeed, the October 2006 VA examination revealed that no more 
than one percent of the veteran's entire body was affected by 
tinea versicolor.

There is no probative evidence of record to indicate that the 
veteran's tinea versicolor has met or approximated a rating 
higher than 10 percent at any period since August 7, 2003. 
Thus, his tinea versicolor more nearly approximates a 10 
percent rating. 38 C.F.R. §§ 4.7, 4118, Diagnostic Code 7806; 
Hart. As such, entitlement to a higher rating is denied.


ORDER

Entitlement to a disability rating for a lumbosacral strain 
higher than 40 percent at any time since August 7, 2003, is 
denied.

Entitlement to a disability rating for tinea versicolor 
higher than 10 percent at any time since August 7, 2003, is 
denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


